DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-10, and 12-14 have been amended, claims 2 and 11 have been cancelled and claims 15 and 16 have been added; as a result, claims 1, 3-10, and 12-16 are pending in the present application, with claims 1 and 9 being independent.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 November 2020 and 12 January 2022 have been considered by the examiner.
Drawings
The drawings are objected to because:
Fig 1: The various reference characters (e.g., M1, D1, etc) do not appear to be described in the corresponding disclosure. 
Fig 5: Reference character 4 does not appear to be described in the disclosure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an environment capturing module, a setting module, a wireless signal simulating module, an augmenting module, and a position determining module in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 are objected to because of the following informalities: 
It appears as though the second to last ‘and’ in claim 1 should be deleted, such that the claim recites in part “….
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-10, and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “capturing an environment, and forming a three-dimensional virtual representation of the environment; determining a parameter related to a virtual wireless device, the virtual wireless device being a virtual wireless signal source or a reflector; positioning the virtual wireless device in the environment, and simulating virtual wireless signal coverage in the three-dimensional virtual representation of the environment according to the positioning, the parameter determined, and the three-dimensional virtual representation of the environment formed; and adding, to the environment, the virtual wireless device and a marker representing the virtual wireless signal coverage, to serve as an augmented reality image for display; and adjusting a position of a real wireless device in the environment based on the augmented reality image displayed, to improve wireless signal coverage of the real wireless device.
capturing an environment – it is not immediately clear as to how the environment is captured or what is meant by capturing in the context of the claimed limitation. 
a reflector – the scope of the term reflector is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure. Is it a specialized type of wireless hardware that is being simulated? Is it related to the device/software Reflector used for mirroring a signal? 
positioning the virtual wireless device in the environment – it is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure if the environment is referencing back to the physical environment that was captured or the three-dimensional representation of the environment. It would appear from the claim language that the applicant is referencing back to the physical environment, however, the originally filed disclosure appears to indicate that it is the virtual representation of the environment. If it is the physical environment, as claimed, then how is the virtual wireless device positioned in the environment? Is 
simulating virtual wireless signal coverage in the three-dimensional virtual representation of the environment according to the positioning, the parameter determined, and the three-dimensional virtual representation of the environment formed – it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the simulation in the three dimensional representation of the environment is done according to the position of the wireless device, the determined parameter, and the three-dimensional virtual representation of the environment. Specifically, the claim language itself appears to be somewhat circular in that the simulation in the 3D representation of the environment is done in part according to the 3D virtual representation of the environment.
adding, to the environment, the virtual wireless device and a marker – it is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure how the virtual wireless device and marker are added to the environment. It would appear that the virtual wireless device was already positioned in the environment in the previous limitation in order to simulate the wireless signal coverage – though it is unclear as to at what point the virtual wireless device is inserted into the environment. Similar to the point in c) it is unclear as if the environment is referencing the physical environment which was captured or the three-dimensional representation of the environment. It would appear from the claim language that the applicant is referencing back to the physical environment, however, the originally filed disclosure appears to indicate that it is the virtual representation of the environment. If it is the physical environment, then it is unclear as to how the items are added to the environment based on the disclosure, as they 
It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure the relationship between the real wireless device and the augmented reality image such that when the real wireless device is adjusted the wireless signal coverage of the real wireless device is improved. It would seem from paragraphs 35, 52, and 73 that the user positions/simulates the wireless device performance at different points in a desired space or range and makes adjustments to the position of the wireless device to obtain a desired wireless signal coverage for a given area. 
The examiner respectfully requests the applicant clarify the scope of the claim language.
Claims 9 and 10 recite substantially similar limitations as to those of claim 1 and are also rejected using substantially similar rationale as to that of claim 1.
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rational as to that as the claims from which they depend. 
Claim 4 recites “wherein the adding of the marker to the environment comprises: drawing the marker based upon the three-dimensional virtual representation of the environment in one of the following methods: drawing a pattern of the virtual wireless signal coverage on a ground of the environment; drawing a pattern of the virtual wireless signal coverage on a photo of the environment; and dividing the environment into a plurality of areas, and marking virtual wireless signal coverage of each of the plurality of areas.”
on a ground of the environment – it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the 
on a photo of the environment - it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the pattern is drawn on a photo of the environment and how that photo relates back to the augmented reality image which is created for display. 
marking virtual wireless signal coverage of each of the plurality of areas – it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the virtual wireless signal coverage of each of the plurality of areas is marked in the physical environment and what is meant by marking in the context of the claimed limitation. Is marking equivalent to graphing, such that simulated virtual wireless signal coverage corresponding to each of the plurality of areas is graphed for the respective area?  
The examiner respectfully requests the applicant clarify the scope of the claim language.
Claim 5 recites “wherein the capturing of the environment and forming of the three-dimensional virtual representation of the environment comprises: performing camera shooting on a real environment at respectively different angles from respectively different positions, to obtain at least two images for each scenario; and measuring depth information of each pixel in the image based on a triangulation method for a stereo image.
on a real environment at respectively different angles from respectively different positions - it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure 
to obtain at least two images for each scenario – it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by each scenario. Is a scenario a given parameter/position of the virtual wireless device?
the image appears to lack antecedent basis in the claim – as an image has not been previously defined.
for a stereo image - it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure as to how the depth information of each pixel in the image is measured based on a triangulation method for a stereo image – as currently claimed a) it is for a singular image and b) the images captured by the camera are not necessarily of the same object (e.g., the first image could be of a left side of the room and a second image could be of a right side of room with no overlap between the images).
The examiner respectfully requests the applicant clarify the scope of the claim language.
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rational as to that as the claims from which they depend. 
Claim 6 recites “wherein the capturing of the environment and the forming of the three-dimensional virtual representation of the environment further comprises: learning, by matching the material of each surface in the image based on the optical information comprised in the image; and simulating virtual wireless signal coverage in the three-dimensional virtual representation of the environment according to the positioning, the parameter, the three-dimensional virtual representation of the environment, and the material of each surface in the image matched.
matching the material of each surface in the image based on the optical information comprised in the image – it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure if the matching is performed by the machine learning algorithm. if it does not use the machine learning algorithm, then the previous portion of the claimed limitation is not used by the algorithm.  For the purposes of further examination, the claimed limitation is being interpreted long the lines of paragraph 45. 
simulating virtual wireless signal coverage in the three-dimensional virtual representation of the environment according to the positioning, the parameter, the three-dimensional virtual representation of the environment, and the material of each surface in the image matched – it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the simulation in the three dimensional representation of the environment is done according to the position of the wireless device, the determined parameter, the three-dimensional virtual representation of the environment, and the matched material of each surface of the image. Specifically, the claim language itself appears to be somewhat circular 
The examiner respectfully requests the applicant clarify the scope of the claim language.
Claim 14 recites a substantially similar limitation as to those of claim 6 and is also rejected using substantially similar rationale as to that of claim 6.
Claim 8 recites “wherein the determining of the parameter related to the virtual wireless device is used to determine the parameter according to an input of a user.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the determining of the parameter is used to determine the parameter according to an input of a user. The examiner respectfully requests the applicant clarify the scope of the claim language. For the purposes of further examination, the examiner is interpreting the claim language along the lines of wherein the determining of the parameter related to the virtual wireless device is determined according to an input of a user.
Claim 16 recites a substantially similar limitation as to those of claim 8 and is also rejected using substantially similar rationale as to that of claim 8.
Claim 12 recites “wherein the capturing apparatus and the display apparatus have a common see-through component or mutually independent see-through components.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by the capturing apparatus and display apparatus having a common see-through component or a mutually independent see-through components. Paragraph 61 is the corresponding support for said claimed limitation does not appear to provide examples that would aid one of ordinary skill in the art to understand the scope of a common see-through component or mutually independent see-through components with respect to a camera 
Claim 13 recites “wherein the capturing apparatus comprises several camera apparatuses, respectively arranged to have respective different positions and respective different shooting angles, or comprises a camera apparatus and an inertial sensor, the inertial sensor being configured to measure motion of the camera apparatus during shooting; wherein the processor, the non-transitory computer-readable storage medium, and the computer instruction are further configured to cause the augmented reality device to implement at least: measuring, based on a triangulation method of a stereo image, depth information of each pixel in at least two images captured for a same scenario, and forming a three-dimensional virtual representation of the environment based on the depth information and two-dimensional information comprised in the image.
several camera apparatuses - the term “several camera apparatuses” is a relative term which renders the claim indefinite. The term “several camera apparatuses” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know how many camera apparatuses are included in several. For the purposes of further examination, the examiner is interpreting several to be at least three camera apparatuses (since the dictionary definition of several is more than two, but not too many).
respective different positions and respective different shooting angles - it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the camera images of the real environment are taken at respectively different angles from respectively different positions. In other words, the respectively portion of the claim language is unclear as it is unclear as to what respectively is referencing.  Is the applicant attempting to claim something along the lines of respectively arranged to each have a different position and different shooting angle? 
comprises a camera apparatus and an inertial sensor –- it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the capturing apparatus comprises a capturing apparatus and an inertial sensor. The capturing apparatus that is comprised the same or different from the capturing apparatus set forth in claim 10?  
measuring, based on a triangulation method of a stereo image, depth information of each pixel in at least two images captured for a same scenario – it is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by each scenario. Is a scenario a given parameter/position of the virtual wireless device?
forming a three-dimensional virtual representation – is the formed 3D virtual representation the same or different than that which was set forth in claim 10?
The examiner respectfully requests the applicant clarify the scope of the claim language.
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rational as to that as the claims from which they depend. 
Claim 15 recites “non-transitory computer-readable storage medium, storing a computer instruction that, when executed by a processor, causes the processor to perform the augmented reality method of claim 2.” Claim 2 has been cancelled. The examiner respectfully requests the applicant clarify as to which method claim, claim 15 should reference.
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rational as to that as the claims from which they depend. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2014/0055490 to Mulé et al. teaches Service Coverage Identification Using Augmented Reality. Mulé further teaches that the augmented reality view is shown to include a reality view augmented with service coverage information, which may overlay the reality view in order to visually represent selectable service metrics, such as RSSI and download speed, see for instance, paragraph 21 and figs. 2A and 2B. The service coverage information is shown to be visually represented using a color coding scheme that identifies signaling strength variances (or other selectable service metrics) for a particular access point relative to a position of the mobile device, see for instance, paragraph 21. The color-coding grids may be scaled to the street map in order to visually indicate an approximate range of the wireless access points relative to components shown 
US PG Publication 2018/0139622 to Cornforth et al. teaches Enhanced Network Performance and/or Capability Information Related to Both a Mobile Communication Network and a User Equipment within the Mobile Communication Network. Cornforth further teaches visualizing network coverage based on for example, radio access technology, future implementations, network planning information, etc , see for instance, paragraphs 34, 43, 47, 61, and 116. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/MICHAEL J COBB/Primary Examiner, Art Unit 2613